THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com August 27, 2013 Ms. Joanna Lam Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Shoshone Silver/Gold Mining Company SEC file No. 000-31184 Letter of Comments Dated 8-6-2013 Dear Ms. Lam: Please be advised that I represent Shoshone Silver/Gold Mining Company (the “Company”).In response to the SEC’s letter the comments dated August 6, 2013 and our telephone conversation today, the Company intends to file its response addressing the comments therein, no later than Friday, August 30, 2013. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL:hdw cc:Shoshone Silver/Gold Mining Company
